


                                                
                
TWENTY- THIRD AMENDMENT TO EMPLOYMENT AGREEMENT




This Twenty-Third Amendment to Employment Agreement is made and entered into as
of March 1, 2013, by and between PriceSmart, Inc., a Delaware Corporation
("Employer") and John Hildebrandt ("Executive").


Recitals


A)
On June 1, 2001 an Employment Agreement was made and entered into by and between
Employer and Executive.



B)
Said Employment Agreement has been amended on twenty-two prior occasions;



C)
Employer and Executive now desire to further amend the Employment Agreement, as
set forth hereinbelow:



Agreement




1.
Section 3.1 of the Agreement which provides:



3.1    Term. The term of Executive's employment hereunder shall commence on June
1, 2001 and shall continue until March 31, 2013 unless sooner terminated or
extended as hereinafter provided.


is hereby amended, effective March 1, 2013, to provide as follows:


3.1    Term. The term of Executive's employment hereunder shall commence on June
1, 2001 and shall continue until March 31, 2014 unless sooner terminated or
extended as hereinafter provided.
 


2.
All other terms of the Employment Agreement, as amended, shall remain unaltered
and fully effective.





Executed in San Diego, California, as of the date first written above.




EXECUTIVE                            EMPLOYER
PriceSmart, INC.


John Hildebrandt                    By: ____________________


______________________                Name: Jose Luis Laparte    


Its: CEO & President        




